 550 LJS I NI'NI k tNt' I IN-LWDIV Post-Newsweek Stations, Michigan, Inc. andInternational Photographers of the Motion Pic-ture Industry, Local 666, IATSE, AFL-CIOand National Association of Broadcast Employ-ees and Technicians, AFL-CIO, Party in Inter-est. Case 7-CA-16620January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 9, 1980, Administrative LawJudge Walter H. Maloney, Jr., issued the attachedDecision in this proceeding. Thereafter, Respon-dent filed exceptions and a supporting brief," theParty in Interest filed exceptions and a supportingbrief, the Charging Party filed a brief in answer tothe exceptions filed by Respondent and the Partyin Interest, and the General Counsel filed a brief inanswer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, WDIV Post-Newsweek Stations, Michigan, Inc., Detroit,Michigan, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, except that the attached noticeI Respondent's request to reopen the record for the introduction of ad-ditional evidence is hereby denied as the record as made at the hearing isadequate fir the purposes of our decision.The Respondent has excepted to certain credibility findings made bythe Administrative Lass Judge It is the Board's established policy not toverrule an administrative lasv judge's resolutions with respect to credi-hility unless the clear preponderance of all of the relevant evidence con-vincees us that the resolutions are incorrect Standard Dry Wal/ Products.Inc., 91 NLRB 544 (195(), enfd 188 F 2d 362 (3d Cir. 1951) We havecarefully examined the record and find tno basis for reversing his findings.We also find totally without merit Respondenlt's allegations of bias andprejudice on the part of the Administrative Law Judge, since we do notperceive any evidence that the Administrative Law Judge prejudiced thecase, made prejudicial rulings, or demonstrated at bias against Respondentin his analysis or discussion of the evidence.' We find lno merit i the Charging 'arty's request fIor litigation ex-penss. leck's Inc.. 215 NLRIB 765 (1974). See also WeCllman Inidustries,Inc., 248 NLRB 325 (198(0) We have modified the Admiistrative Lass'Judge's notice to conform with his recommended Order254 NLRB No. 67is substituted for that of the Administrative LawJudge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bar-gain collectively with International Photogra-phers of the Motion Picture Industry, Local666, IATSE, AFL-CIO, as the exclusive col-lective-bargaining representative of all of thefull-time and regular part-time cameramen em-ployed at our Detroit, Michigan, television sta-tion for the purpose of photographing news,factual and documentary films, including butnot limited to operators of sound and photo-graphic equipment known as "mini-cams," andexcluding office clerical employees, guards,and supervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, recognize and bar-gain collectively with International Photogra-phers Of the Motion Picture Industry, Local666, IATSE, AFL-CIO, as the exclusive col-lective-bargaining representative of all of thefull-time and regular part-time cameramen em-ployed at our Detroit, Michigan, television sta-tion for the purpose of photographing news,factual and documentary films, including oper-ators of sound and photographic equipmentknown as "mini-cams," and excluding officeclerical employees, guards, and supervisors asdefined in the Act, and, if an agreement isreached, WE WILL embody the terms of saidagreement in a signed written contract.WDIV POST-NEWSWEEK STATIONS,MICHIGAN, INC.DECISIONSTATEMF NT OF THE CASEFINDINGS OF FACTWAI.TER H. MAI.ONEY, JR., Administrative LawJudge. This case came on for hearing before me in De-troit, Michigan, upon an unfair labor practice com-plaint', issued by the Regional Director for Region 7,I The principal docket entries in this case are as followsContinued11.1 .1 .I I -1. .nil .D r_%L~~ttI K KILLA I IVIND Ivalfv WDIV POST-NEWSWEEK STATIONSwhich alleges that the Respondent, WDIV Post-News-week Stations. Michigan, Inc.,2violated Section 8(a)(l)and (5) of the National Labor Relations Act, hereincalled the Act. More particularly, the complaint allegesthat Respondent unlawfully withdrew recognition fromLocal 666 in July 1979 as the exclusive collective-bar-gaining representative of its minicam operators. Respon-dent contends that it was justified in withdrawing recog-nition because it was presented with evidence thatNABET, not Local 666, represented the employees inthe bargaining unit in question and such evidence raiseda good-faith doubt of Local 666's majority status. Uponthese contentions, the issues herein were joined.31. HE UNFAIR LABOR PRACTICES ALLEGEDI)A. ProloguePrior to the filing of the charge in this case, there ex-isted a long and involved dispute arising out of techno-logical change in Respondent's news gathering operation,including litigation between the parties to this proceed-ing and others over who should represent cameramen as-signed to operate minicams used in televising local news.Since June 26, 1978, Respondent WDIV-Post NewsweekStations, Michigan, Inc., has owned Channel 4 in De-troit, which it operates under the call letters WDIV-TV.Before that time, Channel 4 was owned by the EveningNews Association, which operated the station under thecall letters WWJ-TV. The Evening News Associationalso publishes the Detroit Evening News, a large after-noon newspaper of general circulation in the Detroitarea.Before June 1978, The Washington Post operatedChannel 9 in the Washington, D.C., metropolitan area. Itpublished and continues to publish a large morning news-paper of general circulation in the Washington metro-politan area. Because of a ruling of the Federal Commu-nications Commission to the effect that a newspapercannot own and operate a television station in the samemarket area where it sells and distributes the bulk of itspapers, The Washington Post and the Evening News As-sociation now operates Channel 9 in Washington and Re-Charge filed by International Photographers of the Motion Picture In-dustry, Local 666, IATSE, AFL-CIO (herein called Local 666), againstRespondent on July 23, 1979; complaint issued by the Regional Directorfor Region 7. on November 21, 1979; answer filed by National Associ-ation of Broadcast Employees and Technicians, AFL-CIO (herein calledNABET), on January 9, 1980; amended answer filed by Respondent onMarch 19, 1980; hearing held in Detroit, Michigan, on March 26. 1980;Briefs filed with me by the General Counsel, the Charging Party, theparty in interest, and Respondent on or before May 28, 1980.2 Respondent admits, and I find, that it is a Michigan corporationwhich maintains its principal place of business in Detroit, Michigan.where it is engaged in the commercially televised broadcasting of news.entertainment, and public interest materials for consumption by the gen-eral public in the metropolitan Detroit area During the calendar yearending December 31, 1978, Respondent, in the course and conduct ofthese business operations, derived gross revenues in excess of 200,00)and derived in excess of S50,000 from broadcasting commercial advertis-ment of nationally advertised products for customers located outside theState of Michigan. Accordingly, Respondent is an employer engaged incommerce within the meaning of Sec. 2(2). (6), and (7) of the Act. Local666 and NABET are, respectively, labor organizations within the mean-ing of Sec, 2(5) of the Act3 Certain errors in the transcript are hereby noted and correctedspondent took over the ownership and control of Chan-nel 4 in Detroit. When Respondent acquired Channel 4.it retained most of the managerial personnel, includngthe WWJ labor relations director, and assumed the obli-gations imposed by WWJ's existing collective-bargainingagreements.The relationships of Local 666 and NABET with Re-spondent's predecessor began in 1970. Both were accord-ed recognition by WWJ without the necessity of Boardcertifications and both entered into collective-bargainingrelationships with WWJ concerning different groups ofemployees. The NABET unit was by far the larger bar-gaining unit and was composed of engineers and techni-cians employed in WWJ's engineering and program de-partments. Local 666 represented film cameramen em-ployed by the news department, while another Local 812bargaining unit (for soundmen) has ceased to exist andno complaint has been lodged herein concerning its dis-appearance.In 1976, WWJ began to cover news events with theuse of minicams. The film camera previously used re-quired that any film which was shot at a news event bedeveloped and processed before it could be shown ontelevision. By contrast, the minicam also transmits sound,so the audio portion of a remote telecast no longer needsto be separately recorded. Such work was formerly doneby an employee who accompanied the cameramen to thescene of the news event with a tape recorder. However,the use of a minicam requires, in addition to the camera-men, a technician who must be present at the scene oftransmission to operate certain electronic equipmentwhich is attendant to the use of a minicam. As found incertain unit clarification decisions growing out of this in-novation, the operator of the minicam and his assistantfrequently interchange functions, so what actually oc-curred was that WWJ (and later Respondent) still per-formed remote telecasting (except for certain sportsevents) with three-man crews. However, instead of em-ploying a crew composed of a separately identified cam-eraman and a separately identified (and separately repre-sented) soundman, a minicam crew now is composed oftwo individuals who perform a variety of functions-op-erating the minicam and operating the related equipmentwhich goes with a minicam. At all times the news-gath-ering team has also included a third member, the so-called talent or television reporter, who actually appearsand speaks during the telecast. "Talent" are separatelyrepresented by AFTRA and have never been involved inthis ongoing dispute over who should represent minicamoperators.When WWJ began to introduce minicams in 1976, ithad eight news gathering teams, each composed of acameraman, a soundman, and a reporter. On November23, 1977, when the Regional Director issued a Decisionand Order Clarifying Unit in Case 7-UC-131, he recitedthat WWJ then employed five traditional film crews andthree minicams crews. By the time this litigation com-menced, minicams had completely replaced film camerasso there are no longer any traditional film camera crewsemployed by Respondent.551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs film camera work was phased out and minicamwork was phased in, WWJ assigned the minicam workto the same individuals who had been manning the filmcameras and who had been represented by Local 666.NABET made a claim to WWJ that the work belongedto them. When this claim was made, Peter Kaiser, thevice president and general manager of WWJ, determinedthat minicam operators would be represented byNA13ET and presumably covered by the terms and con-ditions of the existing NABET contract. At that time,the highest salary classification under the NABET con-tract for technicians and engineers was $357.50 per weekfor an employee with 4-1/2 years or more of service.Local 666 had just concluded a contract with WWJ, torun from May 1976 to May 1979. During the first year ofthat contract, cameramen were to receive $394 per weekand were also to receive increments of $23 in each of thenext 2 years. This contract contained no scale basedupon seniority or longevity in service.4When the cameramen were required to switch their al-legiance from Local 666 to NABET, the NABET shopsteward, Ron Van Allen, informed them that, so long aslitigation was in progress concerning this dispute, hewould not enforce the union-security clause in theNABET contract. The clause required bargaining unitmembers to become NABET members after 30 days orforfeit their jobs. However, Van Allen testified that thispolicy was followed despite the insistance of the presi-dent of the local, an employee at another station, that theunion-security clause in the NABET-WWJ contract beinvoked with respect to former Local 666 members. Ac-cording to Van Allen, seven cameramen who wereformer Local 666 members signed NABET designationcards between 1977 and the spring of 1979.While NABET was claiming and receiving recognitionas the bargaining agent for WWJ minicam operators,Local 666 was pursuing its claim to represent them. Byletter dated October 26, 1976, sent by Local 666 BusinessRepresentative Arthur W. Beeman to WWJ Labor Rela-tions Director Robert Benyi, Local 666 insisted that itshould be recognized as the bargaining agent for thesame individuals. When WWJ refused, Local 666 filedunit clarification petition (Case 7-UC-131), dated June 3,1977, asking that its bargaining unit should be clarifiedby the Board to include minicam operators. Both WWJand NABET actively participated in a lengthy hearingon this issue which the Regional Director held onAugust 9 and 10, 1977.In addition to presenting evidence and arguments onthe merits of the contested claim, NABET and WWJalso asserted that the matter at issue in Case 7-UC-131actually was not a representation question arising underSection 9 of the Act but was in truth a work assignmentdispute which the Board should address by means of a10(k) hearing. In resolving this contention, the Regional4 II one of many briefs filed by WWJ in the unit clarificalioni cases IIargued that Local 66 members who were taken over by NAltET re-tained both their seniority and their pay rate. However. in April 197'whenl Local 666 was again recognized as their collectise-bargainingagent, cameramein were given increases ranging from 30 to S80 perweek because of disparities between the NABET and Local 6h6 con-tracts I conclude from this fact that cameramen suffered pay cuts as aresult of being incorporated into the NABET unit.Director viewed the issue in the case before him as oneinvolving which labor organization was to represent thesame discrete grouping of employees, namely, minicamoperators, not a question of which labor organizationshould be awarded certain work. Citing the SupremeCourt's decision in Carey v. Westinehouse Electric Corpo-ration,5the Regional Director determined that the con-troversy actually presented a unit issue, not a work as-signment dispute, because it arose out of technologicalchanges in the Employer's operations causing an allegedaccretion and because the Employer had recognizedNABET as the bargaining agent for minicam operatorsrather than having assigned this operation to theNABET-represented bargaining unit. This conclusionwas supported by the prior finding that the work atissue-news gathering-was being done by the samepeople after the introduction of the minicam who hadbeen doing it before the introduction of this device.Therefore, since the same people had been assigned todo the same work but with different machines, a workassignment dispute within the meaning of Section 10(k)of the Act had not arisen.Having made this determination, the Regional Direc-tor went on to review the merits of competing claims byLocal 666 and NABET to represent the unit employees.He decided, based upon several factors set forth in thisdecision, that Local 666 was the appropriate bargainingrepresentative and that the scope of its unit should beclarified to include minicam operators. Both NABETand WWJ asked the Board to review this decision. OnFebruary 9, 1978, the Board upheld the Regional Direc-tor's determination by denying the requests for review.NABET and WWJ then asked the Board to reconsiderits refusal to review the decision. The Board ultimatelydeclined to do so. The decision of the Board declining toreconsider its decision in Case 7-UC-131 was communi-cated to the parties by telegram dated February 28, 1979,along with its decision not to grant review in another re-lated clarification case.While the unit clarification issue involving minicamoperators was in litigation, IATSE Local 812 filed an-other petition, dated January 28, 1978, on behalf ofsoundmen whose bargaining unit was also being erodedby the introduction of the minicam (Case 7-UC-146).The Regional Director noticed this petition for hearingbut later decided that an administrative investigaton wassufficient to resolve the issues presented by that petition.In an administrative Decision and Order, dated February10, 1978, the Regional Director found the former sound-men who had been represented by Local 812 were nowmembers of a two-man minicam crew and functioned in-terchangeably with camera operators in the performanceof news-gathering functions. He recited that this innova-tion now meant that the taking of pictures and recordingof sound became part and parcel of the same operation.The Regional Director noted in his decision that, at thehearing in the earlier unit clarification case involvings 75 US. 261 (1964) In that case, the Supreme Court noted that a"blurred line often exists between work assignment disputes and contro-vrsies over which of to or nmore unions is the appropriate bargaining(agent)" Supra at 2.552 WDIV POST-NEWSWEEK STATIONScameramen (Case 7-UC-131), extensive testimony hadbeen taken concerning the impact upon the soundmen ofthe introduction of the minicam and evidently concludedthat this data was sufficient to form the basis of an ad-ministrative judgment on the issues then before him.Hence, he decided to avoid the necessity of a hearing in-volving a rehash of the same evidence. He concludedthat soundmen would be represented by Local 666 be-cause it was impossible to split up an interchangeableminicam crew into separate and distinct segments and be-cause Local 666 had previously been found to be theproper bargaining agent for minicam operators.The Employer and NABET also petitioned the Boardto review this decision. In addition to addressing themerits of the issue, NABET argued to the Board in Case7-UC-146, as it argues here, that the Regional Directorhad denied it procedural due process in considering thecase because it had been misled by Regional Office per-sonnel into believing that a hearing would be held inCase 7-UC-146 but was later told that no hearing wouldbe held if the parties to the dispute would submit it tothe internal union procedures set forth in article 20 ofthe AFL-CIO constitution. NABET told the Board thata complaint had been filed by NABET under the AFL-CIO's internal jurisdictional dispute procedures. Howev-er a decision by the Regional Director was issued inCase 7-UC-146, notwithstanding assurances that nothingof the sort would be done. The Board considered thesearguments but refused to grant review and notified theparties of its decision on February 28, 1979, togetherwith the aforementioned notice that it would not recon-sider its decision in Case 7-UC-131.B. The Events at Issue HereinOn December 28, 1978, while the decisions in the twounit clarification cases were still pending before theBoard, the Charging Party in this case filed a refusal-to-bargain charge against Respondent herein (Case 7-CA-15903). When the Board disposed of the unit clarificationcases on February 28, 1979, the Regional Director imme-diately issued a complaint based upon that charge alleg-ing that Respondent had unlawfully refused to bargainwith Local 666 in the recently clarified bargaining unit.Early in March 1979, Fred Elarbee, Respondent's coun-sel, phoned Bernard M. Mamet, the Charging Party'scounsel,6and asked Mamet if he would agree to a 30-day extension of time in which to file an answer to theoutstanding unfair labor practice complaint. In thecourse of this long-distance telephone conversation, Elar-bee told Mamet that he and his clients were exploring anumber of options, one of which was to comply with theprovisions of the unit clarification orders, and he wouldneed more time to answer the complaint. Mamet agreedto the request, so Elarbee sent a telegram to the Region-al Director in Detroit, dated March 9:Respondent herewith requests thirty days extensionof time to answer or respond to complaint issued inabove case. The undersigned counsel for Respon-dent has recently become counsel for WDIV, thesuccessor respondent. Counsel is attempting to fa-s Elarbee's office is in Atlanta, Georgia: Mamet's office is in Chicagomiliarize himself with the background and legal po-sition of respondent. Settlement of case by bargain-ing with charging union is being considered and is apossibility. Other avenues of solution of all issuesare being explored with other unions. Extension oftime is needed because of above stated facts and cir-cumstances. No further extension will be requested.The requested extension of time was granted.On April 2, Elarbee called Mamet and told him thatRespondent would agree to comply with the provisionsof the unit clarification decisions but he would need timeto "put it together" because the employees in questionhad been covered by the NABET contract. Mamet re-plied that he would withdraw a charge but that heneeded in his possession a settlement agreement. He sug-gested that they call it a compliance agreement, addingthat he did not want Respondent to be required to post anotice' or do anything else which would mean rubbingRespondent's nose in it. Mamet and Elarbee met onApril 4 in Mamet's office in Chicago and worked out thesubstance of written compliance agreement which wasexecuted on April I1.8The recollections of opposing counsel herein sharplydiffer concerning the various details of events which oc-curred in April and May of 1979 regarding the dealingsbetween Local 666 and Respondent. It is not necessaryfor purposes of this case to resolve most of those differ-ences. Documents in the record indicate the followingevents took place leading up to the disposition of thecharge in Case 7-CA-15193. On April 5 at noon, Elar-bee directed a telegram to Mamet and sent a copy of thewire to the Regional Director in Detroit. The telegramread:This is to advise that WDIV Post Newsweek Sta-tions, Michigan, Inc., intends to comply with theNational Labor Relations Board in Case Nos. 7-UC-131 and 7-UC-146. Therefore WDIV pursuantto said orders hereby extends recognition to Inter-national Photographers of the Motion Picture In-dustry Local 666, IATSE (AFL-CIO) as the collec-tive bargaining representative of the employees echooperate the "mini-cam" as set forth in complaint inNLRB Case 7-CA-15,903 and for those employeesassigned to the "mini-cam" crews as defined in theunit clarification contained in case numbers 7-LIC-131 and 7-UC-146. The Company is willing to bar-gain upon request by Local 666 concerning all mat-ters relating to wages, hours, and conditions of em-ployment.On the same day, at 3:39 p.m., Mamet sent a telegram tothe Regional Director in Detroit which read as follows:7 The execution of a conventional formal or informal Board settlllcrintagreement almost invariably carries with it an ohligation onr the part f arespondent to post a standard Board notice for a priod of No da)sR Accrding to Flarbee, hen he met Mamnt in Chicago on April 4.he told Mamt that his people were thinking bout compling ,itih theUC determinations and asked svhat Mamet as ging to do abou t hecharge Mamlet's reported repl5as, "If Nou recognie ILuW.al nOtj uevson' need it an more anti i ill ithdra\s it553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRe: WDIV Post Newsweek, 7-CA-15193. Onbehalf of Local 666, Charging Party, based uponemployer's recognition and compliance with unitclarification as set forth in Elarbee's telegram (of)April 5, 1979, we hereby request withdrawal ofcharge and complaint.On April 6, 1979, the Regional Director issued anorder approving the withdrawal of the charge and dis-missing the complaint in Case 7-CA-15903. The ordercontained the following recitation of facts and conclu-sions:On February 28, 1979, [I] issued a Complaint in theabove-captioned matter.On April 5, 1979, the Respondent notified the ....Regional Director [for Region 7] that it had recog-nized the Charging Party as the exclusive collectivebargaining representative of its "mini-cam" opera-tors employed for purposes of news gathering.On April 6, 1979, the Charging Party herein re-quested withdrawal of the charge upon which theaforesaid Complaint is based.It appearing that the Respondent has recognized theCharging Party as the exclusive collective bargain-ing representative of its "mini-cam" operators em-ployed for purposes of news gathering and as theCharging Party does not desire to proceed, and itdoes not appear that further formal proceedings arenecessary herein to effectuate the purposes of theAct ...On April 11, 1979, the following agreement was ex-ecuted in Chicago at Mamet's office:COMPLIANCE AGREEMENTThis Compliance Agreement made and entered intoand effective this 11th day of April, 1979, (except asotherwise indicated herein) by and between WDIV-POST NEWSWEEK STATIONS, MICHIGAN,INC., ("Company") and INTERNATIONALPHOTOGRAPHERS OF THE MOTION PIC-TURE INDUSTRY, LOCAL 666, IATSE (AFL-CIO), ("Union").WITNESSETH:WHEREAS, the National Labor Relations Boardhas issued a unit clarification determination in CaseNo. 7-UC-131 and has made related rulings inother matters as well as issuing a complaint againstthe Company in Case No. 7-CA-15903; andWHEREAS, it is the intent and desire of the Com-pany to comply with federal law and specifically, inthis instance, the determinations of the NationalLabor Relations Board, the result of which wouldcause the National Labor Relations Board to with-draw its unfair labor practice complaint heretoforeissued.NOW, THEREFORE, IT IS MUTUALLYAGREED AS FOLLOWS:1. The collective bargaining agreement between theparties expiring May 3, 1979, is hereby extended toand including June 3, 1979, or until a new agree-ment is reached, whichever is sooner, with the un-derstanding that all monies and economic benefitsshall become effective May 3, 1979.2. The following is added to paragraph 3A of thecollective bargaining agreement between the parties(the last period in said paragraph being removed):and for all employees employed by the Companyin its "mini-cam" crews who operate "mini-cam"and associated equipment as defined and clarifiedby the National Labor Relations Board in CaseNo. 7-UC-131 and related cases involving mem-bers of the crews.3. All employees in the foregoing paragraph shall,from this date forward, be in the bargaining unit de-scribed herein and represented by the Union and, ininstances where any of the employees are not mem-bers of the Union, the 30-day requirement applica-ble to membership as set forth in paragraph 3B ofthe Agreement shall commence running on thisdate. It is understood that only employees in thebargaining unit shall perform the work of the bar-gaining unit as described above.4. Effective April 5, 1975, employees shall receiveat least the salary set forth for "cameramen" in thecollective bargaining agreement ($440.00 per week).5. No additional notice shall be required with re-spect to termination, the parties agreeing that therequirements of Section 8(d) of the National LaborRelations Act have been satisfied. The Union shallnotify the Federal and State Mediation Services.It is a matter of dispute as to who called whom be-tween April II and May 29 to set up a meeting for thepurpose of negotiating a new contract between Local666 and Respondent. On or about May 25, Mamet spokewith Elarbee by phone. They arranged for a bargainingsession in Detroit to take place on Friday, June 1. Onthat date, Elarbee, Benyi, Mamet, and Local 666 Busi-ness Representative Hal Harmon met in Benyi's office atRespondent's station in Detroit for this purpose. At thismeeting, Mamet told Elarbee that Local 666 wanted totalk about money. Elarbee replied that Respondent didnot want to discuss the economic aspects of a new con-tract until it had all of Local 666's proposals before itand asked for a set of written demands. Mamet said thathe did not think that arriving at a new contract shouldbe all that involved but told Elarbee he did not have apackage to present at that time and would have to meetwith his people before formulating an entire contractdemand. The bargaining session then adjourned forlunch.After lunch, the parties returned to Respondent'soffice. It appeared clear that they were not going to beable to complete negotiations on that day. From the con-versations which occurred both during the morningmeeting and an extended luncheon, it also appeared that554 WDIV POST-NEWSWEEK STATIONSBenyi, who normally participated in all collective-bar-gaining negotiations for Respondent, was making prep-arations for a long awaited European trip. For thisreason and because Harmon and Mamet wanted to meetwith their members, the parties agreed to extend thecompliance agreement, executed on April 11, untilAugust 15, a date following Benyi's expected return toDetroit. Mamet and Elarbee took the compliance agree-ment which had been executed on April 11, circled theJune 3 expiration date which appeared thereon, wrote"6/1/79 date changed by mutual agreement to 8/15/79,"and then signed it. The parties then parted company.Immediately after Respondent had agreed early inApril to comply with the Board's clarification decisionsand had extended recognition to Local 666 for its mini-cam operators, NABET filed a representation petition,dated April 16, 1979, seeking an election in the unitwhich the Board had determined to be represented byLocal 666 or, in the alternative, a self-determination elec-tion (Case 7-RC-15369). On May 1, the Regional Direc-tor dismissed this petition on the basis that a questionconcerning representation could not be raised at thattime because Respondent had recently agreed to bargainwith Local 666 as a result of the decisions in 7-UC-131and 7-UC-146 and because of the resolution of the com-plaint which had been issued against Respondent in Case7-CA-13903. Apparently this determination was not ap-pealed by NABET to the Board. Simultaneous with thefiling of this representation petition, NABET also filed acharge against Respondent, alleging that it had violatedSection 8(a)(2) and (5) of the Act by recognizing andbargaining with Local 666 as the representative of Re-spondent's minicam operators (Case 7-CA-16279). OnApril 30, the Regional Director dismissed this charge.NABET and Respondent were in negotiations early inJuly with respect to a new contract covering the techni-cians and engineers. On or about July 2, upon advice ofcounsel, NABET business agents requested various cam-eramen and others to resign or reexecute NABET desig-nations cards which it had in its possession. During abargaining session with Respondent on July 12, NABETtold Elarbee that it represented the employees in theminicam bargaining unit, demanded recognition, and of-fered to prove its majority status to Respondent. Imme-diately Benyi provided a Federal mediator with a list ofthe individuals currently employed in the minicam unit.The mediator and NABET representatives met privatelyand compared the cards with the list furnished by Benyi.Upon completion of this examination, the mediator toldElarbee that NABET represented all or almost all of theemployees whose names appeared on the list. On the fol-lowing day, July 13, Elarbee filed an RM petition withthe Board seeking an election in the minicam operatorunit (Case 7-RM-1157).When Mamet received a copy of the RM petition hephoned Elarbee and angrily accused him of sandbaggingLocal 666. Elarbee explained that he had been in negoti-ations with NABET when NABET presented him withcards and demanded recognition. Elarbee explained toMamet that he had the cards checked and it appearedthat Local 666 did not represent a majority in the unit.Mamet asked him, "What the hell did you think we rep-resented when you took the unit over? You forced ev-eryone into NABET anyhow." Elarbee replied that hedid not want to argue because Local 666 did not repre-sent a majority, to what Mamet replied, "if we don't, itsbecause you took it away from us." Elarbee concludedthe conversation by saying that the Company wouldwait to see what happened to the pending RM petition.On July 23, Mamet filed the charge in this case.On July 30, 1979, the RM petition was dismissed bythe Regional Director on the basis that a question con-cerning representation could not be raised at that timebecause of the settlement of the unit clarification casesand the agreement of Respondent to bargain in accor-dance with those determinations. His dismissal letter wascouched in almost the same language that was used todismiss NABET's petition on May 1. Mamet then calledElarbee and asked him to negotiate a new contract withLocal 666. Elarbee declined, telling Mamet that hethought the Regional Director was wrong and that hewas going to seek review of the decision by the Board.Respondent then filed a petition for review with theBoard. This petition was denied on October 24. Mametthen wrote Elarbee on October 29, noting that the peti-tion for review had been denied and requesting a re-sumption of bargaining. No reply was received. Respon-dent filed with the Board a motion to reconsider itsdenial of review of the Regional Director's decision. Themotion for reconsideration was denied on November 29,1979. No bargaining has taken place since that time.II1. ANALYSIS AND) CONCLUSIONSA. The Settlement AgreementIn a line of cases beginning with Pool Foundry and Ma-chine Company9the Board has held that, for a reasonableperiod following the execution of a settlement agreementrelating to a refusal-to-bargain charge, the majority statusof the bargaining agent may not be questioned so thatthe parties may have an opportunity to establish a bar-gaining relationship and to engage in collective bargain-ing. When the incumbent union has been certified and arefusal to bargain has taken place during the initial certi-fication year, the Board will extend the certification yearfor a period of time which is equal to the period inwhich the employer ignored the union's certificaton. 'In other cases, the insulated period will be merely a"reasonable time" sufficient to permit the bargaining re-lationship to succeed." To warrant the application ofthis rule, the settlement between the parties need not beconventional Board settlement agreement executed onstandard form 4775, with notice form 4727 attached. A9 95 NLRB 34 (1951), enfd. 192 F.2d 740 (4th Cir.). See also TheodoreP Monsours, d/b/a Ted Mansour's Market, 199 NLRB 218 (1972); Geb-hardi-Vogel Tanning Company, 154 NLRB 913 (1965); Vantran ElectricCorporation, 231 NLRB 1014 (1977): Yellow Front Stores db/a Se-LowDiscount, 205 NLRB 449 (1973).0 Prjde Refining, Inc., 224 NLRB 1353 (1976)." Keller Plastics Eastern, Inc., 157 NLRB 583 (1966). A bargainingunit is subject to Board clarification under Sec 9 of the Act, regardlessof whether recognition was originally extended (on a oluntary basis or asthe result of a Board certification. Brotherhood of Locomorive Firemen andEnginemen. 145 NLRH 1521 (1964)555 I)tCISI()NS OF NATI()NAI. I.ABOR RELATIONS BOARDnon-Board agreement which accompanies or accom-plishes the withdrawal of a charge and an outstandingcomplaint is entitled to the same deference during thepost-settlement period. 12 The rationale behind theBoard's policy of insulating a reasonable period of timefrom challenges to the bargaining agent's status was re-cently restated by the Seventh Circuit in N.L.R.B. v. KeyMotors Corporation, 579 F.2d 1388, 1390-91 (1978), as fol-lows:The Board has implicitly made the determinationthat employee free choice may be temporarily sacri-ficed (in that an employer may be forced to bargainwith a union that no longer has the support of amajority of the employees) for a "reasonable time"so as to give the bargaining relationship an opportu-nity to succeed and thereby promote industrial sta-bility. We have no difficulty with this determina-tion.Respondent attempts herein to avoid the impact of thisrule by contending that it never entered into a settlementagreement disposing of the unfair labor practice com-plaint issued in Case 7-CA-15903, in which it wascharged with an unlawful refusal to bargain with Local666, and that the document which it executed with Local666 on April 11 is not a settlement agreement disposingof a Board complaint but a collective-bargaining agree-ment, the terms and conditions of which would not pre-clude any party from raising a question concerning rep-resentation upon the expiration thereof. The RegionalDirector acted in a manner contrary to these contentionson two occasions, the Board by implication disposed ofthis contention adversely to Respondent on one occasion,and so will .As noted above, no particular formalities need attendthe settlement of a refusal to bargain complaint in orderto invoke the Poole Foundry doctrine. What is importantis that parties litigating recognition decide to end theirdispute and negotiate a contract. In this case, what oper-ated to settle the outstanding unfair labor practice com-plaint in Case 7-CA-15903 were the telegrams sent byElarbee and Mamet on April 5 and the Regional Direc-tor's order dated April 6, not the document which theparties executed thereafter on April 11. By that time thecomplaint had been withdrawn. Had the parties neverexecuted the April 11 compliance agreement set forthabove, the refusal-to-bargain complaint would still havebeen disposed of and the nascent bargaining relationshipbetween Local 666 and Respondent would have been le-gally entitled to a reasonable time from that point for-ward to become established. In the first of these tele-grams Elarbee told Mamet that Respondent wouldcomply with the unit clarification decisions, extend rec-ognition to Local 666 as the representative of minicamoperators, and negotiate a contract covering these em-ployees. Then 3-1/2 hours later, Mamet sent a telegramto the Regional Director withdrawing the charge be-cause the Respondent had extended recognition. On thefollowing day, the Regional Director approved the with-i2 Straus C'ommunications, Inc., 246 NL.RB 846 (1980). enfd 625 ; 2d458 (2d Cir.).drawal of the charge and dismissed the outstanding com-plaint, reciting in the preamble to his order the fact thatRespondent had notified him that it was extending recog-nition to Local 66613 and that Local 666 had withdrawnthe charge. In light of this exchange, as well as Elarbee'sown versions of his conversation with Mamet on April 4,it is idle for Respondent to argue now that an agreementto grant recognition contained in the April 5 telegramwas not a quid pro quo for Mamet's telegram to the Re-gional Director withdrawing the charge. Certainly theRegional Director understood it as such when he ap-proved of this action and brought the proceedings inCase 7-CA-15903 to an end, and so did Mamet.'4It isfrom this event that a reasonable time to permit the bar-gaining relationship to succeed, demanded by PooleFoundry and its progeny, should be measured. Moreover,this agreement, accomplished by an exchange of tele-grams and the issuance of a regional office order, is un-sullied by reference to any particular terms or conditionsof employment which the Fifth Circuit in Pride Refining,Inc. v. N.L.R.B.R' and the Seventh Circuit in N.L.R.B.v. Vantran Electric Corporation 6looked upon as trans-forming a settlement agreement into a collective-bargain-ing contract. Accordingly, I will count a reasonable timefor bargaining by Respondent and Local 666 as begin-ning on April 6, 1979.Nor should the execution of the compliance agreement5 days later terminate the running of a "reasonabletime." As discussed more fully infra, this agreement andthe extension thereof should be deemed to define reason-ableness rather than to frustrate it. When Local 666 andRespondent agreed to establish a bargaining relationshipfor the first time, there was already in existence a con-tract which had been dormant for nearly 3 years butwhich still had, by its terms, about 30 days to run. In thisagreement, WWJ, the predecessor in interest of this Re-spondent, and Local 666 had agreed upon a salary scalefor technicians amounting to $440 per week for the finalyear, had agreed to a union-security clause, and hadagreed to a recognition clause, although the latter provi-sion did not provide for minicam operators. Respondentherein has never disavowed its status as successor toWWJ. A Board order emanating from the complaint inCase 7-CA-15903 could have called upon Respondent togive effect to the terms and conditions of the WWJLocal 666 agreement'7and, in so doing, could have ap-plied and extended the recognition agreement and theunion-security clause therein to the members of the re-cently clarified bargaining unit. The only provisions ofthe April 11 compliance agreement which could nothave found their way into a Board order are the itemsF: Ilarbec was simply in error when he testified that he did not corn-mulicate with the Regional Office in regard to the settlement of theunfair labor practice complaint. The language of the telegram, a copy ofwhich was sent to the Regional Director, speaks for itself.'4 I am at a loss to understand Respondent's argument that Board lawor policy prevented it from promising recognition in order to obtain thewithdrawal of the refusal-to-bargain charge. he Regional Director hadno trouble with this arrangement and neither do I.is 555 F 2d 453 (1977).580 rF2d 921 (1978).7 See (' & S Industries, Inc., 158 NLRB 454 (1966)556 WDIV POST-NEWSWEEK STATIONScalling for a 30-day extension of the contract, retroacti-vity of economic benefits which might be negotiated in afuture contract, and the expression of compliance withthe notification provisions of Section 8(d) of the Act.Such provisions do not make the compliance agreementinto something more than its name implies. These sec-tions were designed merely to set the stage for a resump-tion of bargaining and of a bargaining relationship at amore leisurely pace than would have been the case hadthe parties felt impelled to negotiate a contract beforethe May 3 expiration date of the old contract. The sameholds true for the extension of the compliance agreementuntil August 15. Like the original document the exten-sion was designed to accomodate the establishment of abargaining relationship and further negotiations at timeswhich best suited the schedules of both parties, not to es-tablish wages, hours, and terms and conditions of em-ployment.B. The Test of ReasonablenessIn determining what constitutes a reasonable time forpurposes of insulating a union's status from challenge,hard and fast limitations are difficult if not impossible todraw. In Poole Foundry, supra, the Board found that a 3-1/2-month time period following the resumption of abargaining relationship was insufficient to give a newlyestablished bargaining relationship a fair chance to suc-ceed. In Keller Plastics, supra, 3 weeks was deemed to beenough. In Yellow Front Stores, supra, 39 days was foundto be reasonable, while in N. J. MacDonald & Sons, Inc..155 NLRB 57 (1965), a 6-month period was found not bean unreasonable time to wait. Perhaps the most reliableand most practical test of reasonableness is the one theBoard used in Pride Refining Company, supra, when itconcluded that the parties themselves had establishedtheir own reasonable time from by agreeing to a settle-ment which itself set out an expiration date. This ap-proach is well designed to fit the facts of this case, inas-much as the parties herein established for themselves atime frame for completing work on a new contract. Ac-cordingly, I conclude that a reasonable time for the es-tablishment of a collective-bargaining relationship be-tween the parties to this dispute did not elapse until atleast August 15, 1979, when the compliance agreementexpired by its own terms. The Regional Director impliedas much when he dismissed the NABET petition on MayI and the Employer's RM petition on July 28. TheBoard implied as much when it affirmed the RegionalDirector on October 23, and I explicitly conclude thesame herein. Accordingly, when Respondent hereinwithdrew recognition from Local 666 on July 12 and re-fused to bargain further with it, it was not free to enter-tain a challenge to Local 666's majority status and violat-ed Section 8(a)(l) and (5) of the Act by its acts and con-duct.C. Respondents Good-Faith Doubt of Local 666 'Majority StatusRespondent premised its withdrawal of recognitionfrom Local 666 not only on the contention that it wasfree to do so but also that it had been presented with asubstantiated claim by a rival union that, in fact, the rivalunion and not Local 666 was the majority representativein the unit in question. This contention also bears exami-nation.Respondent based its good-faith doubt of Local 666'scontinued majority status as as of July 12 upon a reportby a mediator that authorization cards presented to himby NABET bore the signatures of individuals whosenames appeared on a current list of cameramen employ-ees. The employer never saw the cards nor did I see thecards in this proceeding. Were this a so-called Gissel'8case, in which NABET was relying on these cards to es-tablish its majority status, such evidence would hardlysupport such a finding. However, assuming that Respon-dent may do what the Board may not-namely, deprivea union of its status as bargaining agent on the basis ofmultiple hearsay, the action of Respondent herein onJuly 12 falls far short of a good-faith doubt.Back in 1976, Respondent's predecessor in interest dis-continued recognizing Local 666 as and when it discon-tinued the use of film cameras and introduced the use ofminicams. As found by the Regional Director and af-firmed by the Board, WWJ did not assign work fromone bargaining unit to another. It simply reassigned bar-gaining agents to the same employees as it changed thetools with which they worked. In so doing, WWJ begancovering news events with more expensive cameras andless expensive cameramen. As minicams came to replacefilm cameras entirely, NABET came to replace Local666 as the recognized bargaining agent of the cameramento the point where a Local 666 bargaining unit could befound only on paper. There existed an outstanding con-tract between the parties but it eventually covered noone. Elarbee was well aware of this history when, onApril 2, he told Mamet he would need some time to "putit together" because the cameramen were covered by theNABET agreement.The interference with protected activities and the as-sistance to NABET, which WWJ perpetrated when itsvice president told cameramen that they would be repre-sented by NABET after the introduction of minicams, isnow beyond the Board's official reach, but the aromaemanating from this patently illegal conduct lingers onand makes a mockery of any present claim that employeefreedom of choice and principles of industrial democracyare somehow in jeopardy if an election cannot immedi-ately take place. NABET presented evidence herein thatit told ex-Local 666 cameramen that, so long as litigationwas pending concerning the dispute over the introduc-tion of the minicam, it would not enforce the union-secu-rity clause in its contract which required all unit mem-bers to become NABET members after 30 days of em-ployment. The Employer testified that it assumed that allcameraman were now NABET members and werepaying dues. While this forebearance on the part ofNABET may have preserved it from the disgorgementof illegally collected dues, it in no way detracts from theinherently coercive impact upon employee rights whichstems from the mere existence of a union security clausel I .R s (iB l i ':, d a( , (, ;th. 1 5 S .75 (1969)557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed upon between an employer and a union not enti-tled to represent some of the employees covered by theclause. The record herein reflects that none of theNABET authorization cards upon which it based itsclaim of majority on July 12 had been achieved during aperiod of time when Respondent herein was performingits statutory duty of recognizing the proper bargainingagent for its cameramen and when the cameramen werefree from the terms and conditions of the NABET con-tract. NABET was simply trying to achieve squattersrights in this bargaining unit, signing up a number of ex-members of Local 666 at a time it had achieved recogni-tion through unlawful assistance and later attempting topreserve those rights by asking the same individuals toreaffirm what it had no business asking of them on thefirst place. As the inheritor of WWJ's employees and thecontracts covering them, Respondent herein cannot ac-quire present profit from its predecessor's wrongdoingand still maintain that it is acting in good faith. HadWWJ still employed the cameramen whose bargainingagent is here in question and had it, rather than Respon-dent, been presented with the NABET cards on July 12,it could not assert good faith in doubting Local 666'scontinuing claim to be the bargaining agent. There is noreason to permit Respondent to disassociate itself fromthese critical facts in the bargaining history of this unit.Accordingly, in light of this history, I conclude that Re-spondent herein could not have had, and did not have, agood-faith doubt of Local 666's majority status on July12 when it received the mediator's report of a NABETcard check and that, even if a question concerning repre-sentation could have been raised at that time, Respon-dent's withdrawal of recognition from Local 666 violatedSection 8 (a)(l) and (5) of the Act.D. NABET's Due Process ClaimSection 9 of the National Labor Relations Act doesnot provide for judicial or other further review of theBoard's actions in representation matters. An employeraggrieved by an adverse determination in a representa-tion matter can refuse to honor a certification and ulti-mately obtain further Board and court review by com-mitting a punitive unfair labor practice in refusing tohonor the certification. This review takes place in thecourse of litigating a complaint proceeding. A labor or-ganization aggrieved by an adverse determination in arepresentation case has no such option and no such op-portunity for further appeal. What applies to convention-al questions arising before the certification of a represen-tative (or the certification of results of an election) ap-plies with equal force to unit clarification determinations.An employer can challenge them by refusing to bargainbut a labor organization that is unhappy with the clarifi-cation of a unit has no further recourse. When in April1979, Respondent herein agreed to honor the unit clarifi-cations which had been made in Cases 7-UC-131 and 7-UC-146, the disputes therein as to who was the properrepresentative of minicam operators as well as the under-lying question of whether the dispute was in fact a repre-sentation question at all were brought to a final and un-reviewable end.The same can be said for NABET's contention that itwas denied procedural due process by the Regional Di-rector in Case 7-UC-146. NABET brought this conten-tion to the Board in that case without avail. It advancedthe same claim in the representation case it filed in April1979 without avail, and it makes the same claim here.The fact that its attack upon the decision in Case 7-UC-146, on whatever grounds, has been brought to an endby the Employer's agreement to abide by the results inthat case does not mean that NABET has a forum in thisproceeding to press the same arguments it unsuccessfullyadvanced in other cases on other occasions. According-ly, the contentions of the party in interest should be dis-missed.Upon a consideration of the foregoing findings of factand upon the entire record herein considered as a whole,I make the following:Ill. THE REMEDYHaving found that Respondent herein has committedan unfair labor practice, I will recommend that it be re-quired to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the purposesand policies of the Act. I will also require that Respon-dent recognize Local 666 as the bargaining agent for itsminicam operators and to bargain collectively in goodfaith with it. I will further recommend that Respondentbe required to post the usual notice advising its employ-ees of their rights and of the results in this case.The Charging Party has requested me to recommendto the Board a Tiidee remedy, so-called because theBoard once ordered such a remedy in 1972 on a casecalled Tiidee Products, Inc., 194 NLRB 1234 (1972). ATiidee remedy includes a requirement that an employerfound guilty of an unfair labor practice be required to re-imburse a union for organizing expenses and costs of liti-gation, including, attorney's fees. This case does not pre-sent the same kind or degree of employer misconductfound in Tiidee, so I decline to recommend the remedy.CONCL.USIONS OF LAW1. Respondent WDIV Post-Newsweek Stations, Michi-gan, Inc., is now and at all time material herein has beenan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. International Photographers of the Motion PictureIndustry, Local 666, IATSE, AFL-CIO, and NationalAssociation of Broadcast Employees and Technicians,AFL-CIO, are respectively labor organizations withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time cameramen em-ployed by the Respondent at its Detroit, Michigan, tele-vision station for the purpose of photographing news,factual and documentary films, including but not limitedto operators of sound and photographic equipmentknown as "mini-cams," and excluding office clerical em-ployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all time material herein, Local 666 is and hasbeen the exclusive collective-bargaining representative of558 WDIV POST-NEWSWEEK STATIONSall of the employees in the unit found appropriate inConclusions of Law 3 for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5. By withdrawing recognition from Local 666 and re-fusing to bargain collectively with it as the exclusive col-lective-bargaining representative of the employees em-ployed in the unit found appropriate in Conclusion ofLaw 3, Respondent herein violated Section 8(a)(l) and(5) of the Act.6. The aforesaid unfair labor practice has a close, inti-mate, and adverse effect on the free flow of commercewithin the meaning of Section 2(6) and 2(7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record hereinconsidered as a whole, and pursuant to Section 10(c) ofthe Act, I make the following recommended:ORDER'9The Respondent, WDIV Post-Newsweek Stations,Michigan, Inc., Detroit, Michigan, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withInternational Photographers of the Motion Picture In-dustry, Local 666, IATSE, AFL-CIO, as the exclusivecollective-bargaining representative of all of the full-timeand regular part-time cameramen employed at its De-troit, Michigan, television station for the purpose of pho-tographing news, and factual and documentary films, in-cluding but not limited to operators of sound and photo-graphic equipment known as "mini-cams," and excludingoffice clerical employees, guards, and supervisors as de-fined in the Act."t In the event no exceptions are filed as provided by Sec. 11)246 ofthe Rules and Regulations of the National Lahor Relations Board, Ihefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 4 the Rules and Regulations, he adopted by he Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Upon request, recognize and bargain collectively ingood faith with International Photographers of theMotion Picture Industry, Local 666, IATSE, AFL-CIO,as the exclusive collective-bargaining representative ofall of its full-time and regular part-time cameramen em-ployed at its Detroit, Michigan, television station for thepurpose of photographing news, and factual and docu-mentary films, including but not limited to operators ofsound and photographic equipment known as "mini-cams," and excluding office clerical employees, guards,and supervisors as defined in the Act, and, if an agree-ment is reached, embody the same in a signed writtencontract.(b) Post at its television station in Detroit, Michigan,copies of the attached notice marked "Appendix."20Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by a rep-resentative of Respondent, shall be posted immediatelyupon receipt thereof, and shall be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order. whatsteps the Respondent has taken to comply herewith."' In the the evenl that this Order is enforced by a Judgment of aUlnited Slates Corlt of r.Appeals, the words in the notice reading "Postedby Order of the National t.abor Relations Board" shall rad "Posted Pur-suant to a udgment of the United States Ciourt of ppeals Enforcing an()rder of the National Labor Relations Bloard"559